Citation Nr: 0017523	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-47 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a compensable rating for residuals of a 
laceration to the left occipital area.



REPRESENTATION

Veteran represented by:	Colorado Department of Social 
Services



WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1973.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in July 1998 when it was remanded for 
additional evidentiary and procedural development.  Such 
development having been completed, the appeal has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's seizure disorder is unrelated to the head 
injury the veteran sustained in service.

3.  Residuals of the laceration to the left occipital area 
are not moderately disabling, disfiguring, visible, 
ulcerated, or tender; and do not limit function.


CONCLUSIONS OF LAW

1.  Service connection for a seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (1999).

2.  A compensable disability rating for residuals of a 
laceration to the left occipital area is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of the case

Service medical records reflect that in October 1965, the 
veteran was involved in a motor vehicle accident.  He 
sustained a laceration to the left occipital area which was 
described as four centimeters deep.  According to the 
dispensary report, he was dazed and not conscious.  It was 
noted that his cranial nerves were intact and that his 
reflexes were equal.  X-ray studies were interpreted as 
negative for fractures.  The report of the general medical 
examination conducted in October 1972 prior to the veteran's 
discharge from service shows that other than a left temporal 
scar, the examiner deemed there were no residuals of the head 
injury.  

On VA examination in March 1984, the veteran provided a 
history of having fractured his skull during the automobile 
accident.  X-rays taken in conjunction with the examination 
again were interpreted as negative, however.  The veteran 
complained of having occasional headaches and of numbness in 
his left occiput which was aggravated by cold and damp 
weather.  He denied diplopia, nausea, vomiting, unsteadiness, 
or incoordination, however.  Upon clinical examination, the 
veteran's cranial nerves were deemed to have been normal, 
peripheral coordination was normal, the strength of his 
peripheral musculature was normal, and reflexes in the upper 
and lower extremities were normal.  A slight depression over 
the mid left occiput was noted, as well as slightly 
diminished sensation over the left occiput, when compared to 
the right occiput.  The examiner concluded the report with a 
diagnosis of a head injury, healed, without significant 
residuals.

By rating decision of April 1984, the RO granted service 
connection for residuals of a laceration of the left 
occipital area and assigned a noncompensable disability 
rating under Diagnostic Code 7800, reflecting evaluation 
under rating criteria pertaining to scars.  

Private emergency room treatment records reveal the veteran 
received treatment for a spontaneous brain hemorrhage in the 
right occipital region of the brain in April 1995.  Despite 
extensive testing, physicians were unable to identify the 
etiology of the hemorrhage.  

The veteran was admitted to the primary care clinic at Fort 
Carson, Colorado, in December 1995 with seizure symptoms.  
The physicians rendered diagnoses of new onset seizures, a 
history of intracerebral hemorrhage, and a mixed respiratory 
metabolic acidosis, deemed probably secondary to an 
underlying chronic obstructive pulmonary disorder, as well as 
seizure activity.

In January 1996, the veteran was again admitted to the 
emergency room with seizure symptoms.  Following neurological 
work-up and other testing, the treating physicians rendered a 
diagnosis of focal seizures with secondary generalization, 
deemed probably secondary to the prior intracerebral 
hemorrhage and the brain damage resulting from the 
hemorrhage.  

In a March 1996 statement, the veteran asserted that his 
service-connected head injury had developed into brain damage 
and that he suffered from a seizure disorder secondary to the 
brain damage.  By rating decision of July 1996, the RO denied 
service connection for a seizure disorder and denied a 
compensable rating for scar residuals of the injury in 
service.  The veteran perfected a timely appeal to the Board.  

During hearings on appeal in March 1997 and May 1998, the 
veteran testified about his original injury in service and 
his belief that brain damage from the inservice automobile 
accident had caused his seizures.  He clarified that his 
headaches had their onset following the inservice accident.  
With regard to the scar symptomatology, he testified that the 
area around the scar was "dented" and numb.  He stated that 
the numbness was worse with cold weather.

In an April 1998 letter, one of the veteran's private 
physicians indicated that he was treating the veteran for his 
seizure disorder.  The physician noted he had reviewed some 
of the records reflecting the October 1965 automobile 
accident, although he had not seen "records that allow me to 
draw a continuous train from that Jeep accident" to provide 
linkage to the veteran's current seizures.  The physician 
provided the following opinions, however:  

I did examine him today and he does have 
some elevation of the skull in the left 
lower occipital region and a minimal 
depression of the skull just to the right 
of the inion [sic].  I cannot be certain 
that these skull defects are related to 
his injury of 1965, but it would appear 
probable that they were.  Any 
relationship between the injury of 1965 
and brain hemorrhage that took place in 
1995 is uncertain.

Pursuant to the Board's remand, the veteran was scheduled for 
a VA examination in January 2000.  The examiner was provided 
with the veteran's medical records and claims file.  
Following a review of the veteran's medical history and a 
clinical examination, the examiner rendered the following 
diagnoses and conclusions:  

1)  Status post head trauma with scalp 
laceration in the left occipital region 
in 1965.  There were no permanent 
sequelae of this event, other than the 
scalp laceration and some irregularity to 
the surface of the skull in the occipital 
region.

2)  Intracerebral hemorrhage in 1995.  
The veteran had a spontaneous right 
occipital hemorrhage in 1995.  This 
resulted in a left hemiparesis, visual 
difficulties and subsequent development 
of a seizure disorder which began in 
December of that year.  It is most common 
for seizures to develop within the year 
following an intracerebral insult such as 
head trauma or a stroke and seizures are 
seen in the setting of intercerebral 
hemorrhage.

It is the opinion of this examiner that 
the seizures are related to the 
intracerebral hemorrhage as they happened 
in close proximity to that event.  By 
converse, the head trauma which occurred 
back in 1965 was very remote from the 
time of the development of the seizures.  
It would be speculation to attribute 
either the intracerebral hemorrhage or 
current seizure disorder to the earlier 
head trauma.


Entitlement to service connection for a seizure disorder.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  Service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  When a 
chronic disease such as a brain hemorrhage or epilepsy 
becomes manifest to a degree of 10 percent within one year of 
the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Following a thorough review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The service records in 
conjunction with the 1984 VA examination report, indicate 
that the veteran had solely scar residuals from the 1965 
automobile accident.  The X-ray reports show that his skull 
was not fractured during the accident.  The admittedly-scanty 
evidence of record reflecting his neurological status 
following the accident, and subsequently in March 1984, 
indicates that no permanent neurological damage was sustained 
during the accident.  

The medical evidence shows that the veteran suffered a 
spontaneous intracerebral hemorrhage in April 1995 and 
subsequently developed a seizure disorder, which was 
initially documented in December 1995.  Whether the evidence 
of record indicates the veteran's current seizure disorder is 
related to the 1995 intracerebral hemorrhage or to the 1965 
automobile accident is the question now before the Board.  

The veteran's private physician has submitted an opinion to 
the effect that he could not link the 1965 injury to the 
veteran's seizures and further that any relationship between 
the 1965 injury and the 1995 brain hemorrhage is uncertain.  
The VA examiner reached a similar conclusion after review of 
the veteran's medical records and a clinical examination of 
the veteran himself, as the examiner concluded the veteran's 
seizures were related to the 1995 intracerebral hemorrhage, 
rather than to the 1965 injury and that it would constitute 
speculation to attribute either the intracerebral hemorrhage 
or current seizure disorder to the 1965 head trauma.

In fact, the only evidence of record tending to show a nexus 
between the veteran's current seizure disorder and the 1965 
accident consists of the veteran's own assertions.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, the preponderance of the evidence is against the 
veteran's claim that his seizure disorder is related to the 
1965 inservice automobile accident.  The medical evidence 
weighs against the veteran's claim, and the veteran himself 
cannot be considered competent to provide an opinion as to 
the etiology of his seizure disorder.  Service connection for 
a seizure disorder on a direct basis therefore must be 
denied.  Furthermore, there is no evidence of record 
indicating that either a brain hemorrhage or epilepsy became 
manifest to a degree of 10 percent within one year of the 
veteran's discharge from service.  In the absence of such 
evidence, service connection on a presumptive basis must be 
denied as well.  Following a careful review of the evidence 
contained in the record before us, the Board further 
concludes that the evidence regarding the origin of the 
veteran's currently-shown symptomatology does not fall into 
an approximate balance, such as would warrant application of 
the benefit of the doubt standard.  38 C.F.R. § 3.102.  The 
benefit sought is therefore denied.


Entitlement to a compensable rating for residuals of a 
laceration
to the left occipital area.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The pertinent portion of the regulatory rating schedule 
provides that slight scars of the head, face, or neck will be 
rated as 0 percent disabling.  Moderate, disfiguring, scars 
of the head, face, or neck will be rated as 10 percent 
disabling.  A 30 percent rating is warranted for severe 
scars, especially if the scar produces a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
rating is warranted for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  Additionally, scars that are superficial, poorly 
nourished, with repeated ulceration will be rated as 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Scars that are superficial, tender and painful on 
objective demonstration will be rated as 10 percent 
disabling, as well.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Scars which cause limitation of function of the part affected 
may be alternatively rated on the level of limitation 
resulting.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The veteran's contentions regarding his scar have been 
consistent throughout.  He argues that the area around the 
scar is numb and responsive to changes in temperature.  
During the hearings on appeal, he described the scar area as 
"dented."  In response to questioning, the veteran 
described the scar as approximately four inches long and 1/8 
inch deep, located on the back left side of his head, at the 
bottom of his hair.  He also expressed the belief that the 
scar causes headaches.

As reflected above, in 1984, a slight depression over the mid 
left occiput was noted upon VA examination, as well as 
slightly diminished sensation over the left occiput, when 
compared to the right occiput.

The recent medical evidence of record pertaining to the scar 
consists of the private physician's statement reflecting some 
elevation of the skull in the left lower occipital region and 
a minimal depression of the skull just to the right, which in 
the physician's opinion are probably related to the 1965 
injury; in conjunction with the January 2000 VA examination 
report.  As set forth above, at that time, the VA examiner 
noted only a healed scalp laceration and some irregularity to 
the surface of the skull in the occipital region.

In evaluating the level of impairment resulting from the 
veteran's service-connected scar, it is noted that the scar 
is located on the on the back of the veteran's head and is 
apparently covered by his hair.  Although the scar would 
appear to be fairly large, involving some irregularity in the 
surface and shape of the skull, none of the evidence 
pertaining to the scar, including the veteran's own 
statements, would indicate that it is at all noticeable or 
prominent.  Given this scenario, it could hardly be described 
as moderate, that is disfiguring, thereby warranting the 
assignment of a 10 percent disability rating under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
fact that neither the scar or the skull irregularity is 
noticeable or disfiguring would support the continuation of 
the currently-assigned noncompensable disability rating under 
the criteria set forth in Diagnostic Code 7800, representing 
the impairment arising from a slight scar.  It follows as 
well that the absence of a severe scar producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; or 
marked or repugnant disfigurement precludes a higher 
disability rating under the criteria of Diagnostic Code 7800.  

Other potentially applicable rating criteria must be 
considered as well.  Because there is no evidence indicating 
that the scar is poorly nourished, with repeated ulceration, 
the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 
7803 are not for application.  Although there is some 
evidence that the scar may be tender, the veteran's hearing 
testimony can at best be described as equivocal, as he 
relates the scar's tenderness and pain to his general 
headaches.  There is no support for this theory whatsoever in 
the medical evidence of record.  Thus, the medical evidence 
does not contain any showing of an "objective 
demonstration" of tenderness required for a 10 percent 
disability rating under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Accordingly, the Board is not convinced that the 
evidence supports a 10 percent disability rating under these 
criteria.  Lastly, there is no indication that the scar on 
the back of the veteran's head causes any limitation of 
function or that it is otherwise symptomatic.   The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and a compensable disability rating is 
not warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, or 7805.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a seizure disorder is denied.

A compensable disability rating for residuals of a laceration 
to the left occipital area is denied.




		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals






	



 

